        Case 2:19-cv-02746-DWL Document 172 Filed 10/08/20 Page 1 of 12



 1   Paula L. Zecchini, AZ Bar No. 031880
     Nathan Dooley, admitted pro hac vice
 2   Sydney R. Hitchcock, admitted pro hac vice
     COZEN O’CONNOR
 3   999 Third Avenue, Suite 1900
     Seattle, WA 98104
 4   Telephone: (206) 340-1000
     Facsimile: (206) 621-8783
 5   Email: pzecchini@cozen.com
            ndooley@cozen.com
 6          sydneyhitchcock@cozen.com
 7
     Attorneys for Defendant
 8   GoDaddy.com, LLC
 9

10

11                             UNITED STATES DISTRICT COURT

12                                 DISTRICT OF ARIZONA

13
     SiteLock, LLC,                               Case No.: 2:19-cv-02746-DWL
14
                 Plaintiff,                       DEFENDANT GODADDY.COM,
15                                                LLC’S MEMORANDUM OF
           v.                                     LAW IN SUPPORT OF MOTION
16                                                TO STRIKE PORTIONS OF
     GoDaddy.com, LLC,                            PLAINTIFF SITELOCK, LLC’S
17                                                REPLY BRIEF [DKT. NO. 170]
                 Defendant.                       AND EVIDENCE SUBMITTED
18                                                IN SUPPORT THEREOF, OR IN
                                                  THE ALTERNATIVE, MOTION
19                                                FOR LEAVE TO FILE A SUR-
                                                  REPLY
20
21

22

23

24

25

26

27

28

      GODADDY.COM, LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE PORTIONS
       OF PLAINTIFF SITELOCK, LLC’S REPLY BRIEF [DKT. NO. 170] AND EVIDENCE SUBMITTED IN
       SUPPORT THEREOF, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO FILE A SUR-REPLY
           Case 2:19-cv-02746-DWL Document 172 Filed 10/08/20 Page 2 of 12



 1   I.       INTRODUCTION
 2            Plaintiff SiteLock, LLC (“SiteLock”) has now resorted to clandestinely altering the
 3   transcripts of the parties’ meet-and-confer conferences to support its motion practice. In
 4   proceedings that are already difficult, contentious and unnecessarily time-consuming, this is a
 5   new low. Defendant GoDaddy.com, LLC (“GoDaddy”) is evaluating other avenues of
 6   recourse to address this ethical lapse, but for now merely requests pursuant to Local Rule of
 7   Civil Procedure 7.2(m) that the Court strike the portions of SiteLock’s Reply brief (“Reply”)
 8   set forth herein as well as the Declaration of Thomas Schultz (“Schultz Declaration”), and
 9   accompanying exhibits, filed by SiteLock in Support of its Motion to Compel Production of
10   Documents in Response to RFPs 53-55 (“Motion”) [Dkt. No. 170].
11            SiteLock’s Reply is objectionable for the ordinary reason that it (a) advances arguments
12   not raised in SiteLock’s Motion in reliance on new evidence not submitted with the Motion,
13   and (b) based on those arguments and evidence, seeks to modify the relief sought by way of
14   the Motion, without affording GoDaddy an opportunity to respond to same. While GoDaddy’s
15   Motion to Strike is relatively routine, the circumstances surrounding SiteLock’s submission
16   of a surreptitiously secured and unilaterally revised copy of the certified transcript of the May
17   22, 2020 conference call between the parties as Exhibit 5 to the Schultz Declaration are
18   decidedly not. Having been called out for blatantly misrepresenting a statement contained in
19   the certified transcript of the May 22, 2020 call, SiteLock apparently engaged in ex parte
20   communications with the court reporter to effect a material change to one of Mr. Schultz’s
21   statements without any supporting evidence. See Dkt. No. 170-1 at ¶¶ 52-63. Worse yet, the
22   change is based on nothing more than Mr. Schultz’s notoriously—if not intentionally—poor
23   memory, which is the very reason that GoDaddy insisted on having its meet and confer calls
24   transcribed in the first place. 1
25
     1 The docket is replete with instances evincing Mr. Schultz’s inaccurate recollections of events
26   in this litigation. See, e.g., Dkt. No. 73-7 at pgs. 4-5 (April 15, 2020 correspondence to Mr.
     Schultz advising that “[d]ue to SiteLock’s continued attempts to misrepresent the record,
27   GoDaddy insists that all such calls now be transcribed,” and noting that “SiteLock
     mischaracterized the parties’ prior attempts to meet and confer during the March 5 hearing
28   with the Court,”); Dkt. No. 77-2 at Exhibit B (June 22, 2020 correspondence responding to
                                                    1
         GODADDY.COM, LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE PORTIONS
          OF PLAINTIFF SITELOCK, LLC’S REPLY BRIEF [DKT. NO. 170] AND EVIDENCE SUBMITTED IN
          SUPPORT THEREOF, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO FILE A SUR-REPLY
         Case 2:19-cv-02746-DWL Document 172 Filed 10/08/20 Page 3 of 12



 1          There is simply no justification for Mr. Schultz’s conduct in securing a covert, self-
 2   serving revision to a certified transcript from a court reporter that was hired by GoDaddy over
 3   SiteLock’s objection precisely to abate Mr. Schultz’s repeated mischaracterizations of the
 4   communications between the parties. If Mr. Schultz truly believed there was a material error
 5   in the transcript—as in, the difference between him stating SiteLock had “a claim” versus had
 6   “no claim” with respect to the breadth of SiteLock’s breach of contract claim as to the
 7   endeavor-to-promote clause—he was, at the very least, required to apprise both GoDaddy—
 8   and this Court—of that issue in SiteLock’s Motion, instead of attempting to gloss over that
 9   material error with an ellipsis. See Dkt. No. 121 at 4:26-28. At no time prior to filing the
10   Reply did SiteLock or Mr. Schultz alert GoDaddy to their belief that the four-month-old
11   transcript, which was relied upon by both parties in past filings, contained a material error.
12   See Zecchini Declaration (“Zecchini Decl.”) at ¶¶ 5-6. Nor did SiteLock or Mr. Schultz alert
13   GoDaddy to the fact that just one day after GoDaddy filed its Opposition brief, Mr. Schultz
14   served the court reporter with an “errata sheet” and received a modified transcript in return.
15   Id. at ¶ 12.
16          Instead, Mr. Schultz confirmed with the court reporter that there was no audiotape of
17   the call to which the reporter could compare the errata sheet, thereby allowing Mr. Schultz to
18   alter the transcript based solely on his “recollection,” as memorialized by the errata sheet itself.
19   See Zecchini Decl. at ¶¶ 12-15. If Mr. Schultz was confident in his recollection, however, he
20
21   Mr. Schultz’s inaccurate recollection of comments he made with respect to his belief that a
     discovery deadline in this matter specifically called for “substantial completion” on a recently
22   transcribed meet and confer with a copy of the relevant transcript: “With all due respect, this
     email is Exhibit BBB in support of the reason our office finally insisted on transcribing our
23   meet and confer calls, and why the conduct of this litigation has become an increasingly costly
     and time-consuming endeavor for both parties. Your email below is especially troubling given
24   that it appears you are unable to recall whole portions of our conversation of approximately
     one week ago, while simultaneously professing under oath to have a total recall of
25   conversations from a hearing that occurred three months ago.”); Dkt. No. 79 at ¶ 8, Exhs. C
     and D (June 26, 2020 declaration proving as false SiteLock’s unsupported recollection
26   regarding the motivations behind the parties’ two-tiered protective order, which was agreed
     ten months prior by Mr. Schultz); Dkt. No. 135-1 at p. 59-60 (September 10, 2020
27   correspondence in which Mr. Schultz again failed to recall that there is no “substantial
     completion” deadline in this action with respect to written discovery, requiring yet another
28   correction by counsel for GoDaddy).
                                                   2
      GODADDY.COM, LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE PORTIONS
       OF PLAINTIFF SITELOCK, LLC’S REPLY BRIEF [DKT. NO. 170] AND EVIDENCE SUBMITTED IN
       SUPPORT THEREOF, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO FILE A SUR-REPLY
           Case 2:19-cv-02746-DWL Document 172 Filed 10/08/20 Page 4 of 12



 1   would have served the errata sheet on GoDaddy at the same time he served the court reporter.
 2   Instead, he kept it hidden. If Mr. Schultz was unsure about his recollection but wanted to be
 3   candid, he would have first asked the court reporter if there was audiotape for the call, and
 4   copied GoDaddy on the request. Instead, Mr. Schultz did not tell GoDaddy—or this Court—
 5   that he believed the transcript that SiteLock submitted to the court in conjunction with the joint
 6   summary filed on June 23, 2020 and further relied upon by SiteLock in support of its Motion,
 7   though not attached thereto, might be inaccurate. He waited until he was certain no audiotape
 8   could contradict him before making use of a transcript that was apparently altered to reflect
 9   his errata sheet, and his purported memory—indeed, both GoDaddy and the Court are left to
10   assume this fact because the Schultz Declaration makes clear that having secured a revised
11   transcript containing his preferred recollection of events, notwithstanding the lack of an audio
12   record, Mr. Schultz suddenly lost all curiosity as to how or why the change was made. See
13   Dkt. No. 170-1 at ¶¶ 61-63.
14           SiteLock’s Reply, the Schultz Declaration and its attached exhibits represent a
15   misguided and improper attempt by SiteLock to overcome the hurdles associated with its
16   failure to adequately engage in the meet and confer process prior to filing its perfunctory
17   Motion. GoDaddy should not be prejudiced by SiteLock’s unilateral decision to prematurely
18   move to compel, nor should SiteLock benefit from its egregious decision to improperly file
19   and rely upon new arguments in its Reply. As such, GoDaddy respectfully requests that the
20   Court strike the relevant portions of SiteLock’s Reply, as set forth below, as well as the Schultz
21   Declaration and its exhibits. In the alternative, GoDaddy seeks an order granting GoDaddy
22   leave to file a sur-reply for the limited purpose of responding to the new arguments raised in
23   the Reply, as well as the new evidence submitted in support of SiteLock’s Motion.
24   II.     RELEVANT FACTUAL BACKGROUND
25           On August 31, 2020, SiteLock filed its Motion. See Dkt. No. 121. In support of the
26   Motion, SiteLock submitted eight exhibits, see Dkt. Nos. 121-1 to 121-8, but no supporting
27   declaration. On September 24, 2020, GoDaddy filed its Opposition thereto. See Dkt. No.
28
                                                   3
      GODADDY.COM, LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE PORTIONS
       OF PLAINTIFF SITELOCK, LLC’S REPLY BRIEF [DKT. NO. 170] AND EVIDENCE SUBMITTED IN
       SUPPORT THEREOF, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO FILE A SUR-REPLY
            Case 2:19-cv-02746-DWL Document 172 Filed 10/08/20 Page 5 of 12



 1   164. GoDaddy’s Opposition included a sworn declaration from Paula Zecchini, along with
 2   extensive supporting documentation. See Dkt. No. 165.
 3            On October 6, 2020, SiteLock filed its Reply in support of its Motion. See Dkt. No.
 4   170. SiteLock’s Reply asserts new arguments based on evidence not previously set forth in
 5   the moving papers, but rather submitted for the first time along with the Reply by way of the
 6   Schultz Declaration, and includes five supporting exhibits, one of which is a modified version
 7   of the transcript of the parties’ May 22, 2020 call. Id. Based on these new arguments and
 8   evidence, SiteLock also seeks a modified order for relief from that previously sought by way
 9   of its Motion. Compare e.g., Dkt. No. 121 at 14:22-24 with Dkt. No. 170 at 11:16-24.
10   III.     PORTIONS OF REPLY BRIEF TO BE STRICKEN
11            GoDaddy seeks to strike (a) all argument supported by new evidence improperly
12   submitted in connection with SiteLock’s Reply; (b) all portions of the Reply wherein SiteLock
13   seeks new relief that was not requested in the original motion; and (c) the Schultz Declaration
14   in its entirety and all exhibits attached thereto.
15            With specific reference to SiteLock’s Reply brief, GoDaddy moves to strike the
16   following pages and lines that improperly rely upon new evidence or argument:
17                  1:08-15 (argument relying on new evidence pertaining to SiteLock’s attempts to
18                   meet and confer after filing its Motion)
19                  2:21-23 (argument based on new evidence in the form of Schultz Declaration)
20                  3:04-28 (argument based on “corrected” transcript)
21                  4:18-25 (argument relying on declaration of SiteLock’s counsel to support new
22                   argument about GoDaddy’s business & employees)
23                  5:13-22 (argument relying on Schultz Declaration to support a new claim that
24                   that different search terms should have been utilized)
25                  6:4-12 (argument based on new evidence regarding .pdf document that SiteLock
26                   failed to discuss prior to filing its premature Motion)
27   ///
28
                                                    4
      GODADDY.COM, LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE PORTIONS
       OF PLAINTIFF SITELOCK, LLC’S REPLY BRIEF [DKT. NO. 170] AND EVIDENCE SUBMITTED IN
       SUPPORT THEREOF, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO FILE A SUR-REPLY
         Case 2:19-cv-02746-DWL Document 172 Filed 10/08/20 Page 6 of 12



 1                7:21-24 (argument relying on new evidence to support the claim that GoDaddy
 2                 should be sanctioned for not meeting and conferring after SiteLock filed its
 3                 premature Motion)
 4                8:7-14 (argument relying on new evidence excluded from original Motion to
 5                 support the claim that GoDaddy failed to meet and confer prior to SiteLock filing
 6                 SiteLock’s premature Motion);
 7                8:15-22 (argument relying on new evidence excluded from the initial Motion to
 8                 construct an alternative history to the parties’ meet and confer correspondence)
 9                9:1-9 (argument relying on new evidence to recite SiteLock’s attempts to meet
10                 and confer after filing a premature Motion)
11                11:9-14 (argument relying on new evidence to support claim that GoDaddy
12                 should have conferred with SiteLock after it filed its premature Motion).
13          GoDaddy also moves to strike all portions of SiteLock’s Reply where it seeks new relief
14   not set forth as part of its Motion. SiteLock seeks new relief in its Reply by asking the Court
15   to compel production of a narrower request than SiteLock propounded, having failed to meet
16   and confer on the breadth of its Requests or the number of custodians contemplated by its
17   original, overbroad Requests, as ordered by the Court on July 14, 2020. See Dkt. No. 87.
18   SiteLock argues, for example, that “GoDaddy should be ordered to (a) search the emails of the
19   30 employees it has reason to believe were most likely to have directly participated in the
20   campaign to switch customers from SiteLock to Sucuri or communicated internally or with
21   customers about switching from SiteLock to Sucuri between March 2017 and June 2018 for
22   emails responsive to RFPs 53-55,” Dkt. No. 170 at 1:25-2:04, but that is not what SiteLock’s
23   RFPs, or its original Motion, requested. As set forth more fully below, this is clearly improper,
24   as it demands new relief in a reply, and the following pages and lines should be stricken from
25   SiteLock’s brief:
26                1:16-25 (argument that GoDaddy should be ordered to produce wholesale
27                 documents not implicated by or responsive to original Motion or RFPs at issue)
28
                                                   5
      GODADDY.COM, LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE PORTIONS
       OF PLAINTIFF SITELOCK, LLC’S REPLY BRIEF [DKT. NO. 170] AND EVIDENCE SUBMITTED IN
       SUPPORT THEREOF, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO FILE A SUR-REPLY
           Case 2:19-cv-02746-DWL Document 172 Filed 10/08/20 Page 7 of 12



 1                 1:25-2:04 (set forth in the paragraph above)
 2                 1:26-2:07 (argument that GoDaddy should be ordered to produce documents
 3                  from unidentified custodians pursuant to a wholly redefined RFP not at issue in
 4                  SiteLock’s original Motion, or RFPs)
 5                 4:11-5:08 (argument that GoDaddy should be ordered to produce documents
 6                  from unidentified custodians pursuant to a wholly redefined RFP not at issue in
 7                  SiteLock’s original Motion, or RFPs
 8                 5:13-22 (argument that GoDaddy should be ordered to produce documents from
 9                  unidentified custodians pursuant to a wholly redefined RFP not at issue in
10                  SiteLock’s original Motion, or RFPs)
11                 6:4-12 (argument that GoDaddy should be ordered to produce wholesale a .pdf
12                  document containing communications not implicated by or responsive to
13                  original Motion or RFPs)
14                 6:13:7:02 (argument proposing search terms not discussed in SiteLock’s Motion
15                  or in the parties’ correspondence prior to the filing of the premature Motion and
16                  seeking an order requiring GoDaddy to produce wholesale a .pdf document
17                  containing communications not implicated by or responsive to original Motion
18                  or RFPs)
19                 7:03-15 (argument that GoDaddy produce a .pdf without further review for
20                  privilege or confidentiality, despite the fact that SiteLock cut off any attempt to
21                  even discuss this document prior to filing its Motion and such an order would
22                  require GoDaddy to produce wholesale a .pdf document containing
23                  communications not implicated by or responsive to original Motion or RFPs)
24                 11:16-24 (SiteLock demands relief that differs from the relief requested in its
25                  Motion).
26   ///
27   ///
28
                                                   6
      GODADDY.COM, LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE PORTIONS
       OF PLAINTIFF SITELOCK, LLC’S REPLY BRIEF [DKT. NO. 170] AND EVIDENCE SUBMITTED IN
       SUPPORT THEREOF, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO FILE A SUR-REPLY
           Case 2:19-cv-02746-DWL Document 172 Filed 10/08/20 Page 8 of 12



 1   IV.      ARGUMENT
 2            It is well-established that a moving party is not permitted to offer new evidence or
 3   arguments in a reply brief. See Graves v. Arpaio, 623 F.3d 1043, 1048 (9th Cir. 2010)
 4   (“[A]rguments raised for the first time in a reply brief are waived.”); Provenz v. Miller, 102
 5   F.3d 1478, 1483 (9th Cir. 1996) (court should not consider new evidence submitted in reply
 6   without affording non-moving party opportunity to respond). Courts routinely strike such
 7   filings where, as here, a moving party abuses its right to rebut opposition papers by introducing
 8   such new evidence or arguments for the first time in a reply. See id. Indeed, it is well
 9   established in this District that “where new arguments and new evidence is submitted for the
10   first time in a reply brief, the arguments and evidence may be stricken.” MJG Enterprises,
11   Inc. v. Cloyd, No. CV-10-0086-PHX-MHM, 2010 WL 3842222, *6 n.1 (D. Ariz. Sept. 27,
12   2010) (collecting cases); see also Giunta v. City of Phoenix, No. CIV-07-1647-PHX-MHB,
13   2008 WL 276355, *2 (D. Ariz. Jan. 29, 2008); AIRFX.com v. Air FXLLC, No. CV 11-01064-
14   PHX-FJM, 2012 WL 129804, *1 (D. Ariz. Jan. 17, 2012) (citing Eberle v. City of Anaheim,
15   901 F.2d 814, 818 (9th Cir. 1990)); Garcia v. Regis Corp., No. CV09-1282-PHX-DGC, 2010
16   WL 1408825, *2 n.3 (D. Ariz. Apr. 7, 2010); Expeditors Int’l of Wash., Inc. v. Synergy Cargo
17   Logistics, Inc., No. CV-10-1347-PHX-GMS, 2010 WL 5344790, at *1 (D. Ariz. Dec. 21,
18   2010).
19            SiteLock affirmatively and unilaterally decided to file this Motion prior to the
20   completion of good faith meet and confer efforts, and on an arbitrarily shortened time frame.
21   See Dkt. No. 164 at 7:16-9:25. In doing so, SiteLock chose to rely on a handful of select (and
22   incomplete) exhibits unsupported by a sworn declaration, and to seek broad relief to which it
23   knew it was not entitled. See generally Dkt. No. 121. SiteLock’s attempt to retroactively
24   bolster its Motion—and modify the relief sought therein—with a Reply brief that is based on
25   new arguments built around new evidence more than a month after filing is a tacit admission
26   that it failed to meet its initial burden. The Court’s holding in Golden West Fin. v. WMA
27   Mortgage Services., Inc., No. C 02-05727 CRB, 2003 WL 1343019, at *4 (N.D. Cal. Mar. 13,
28
                                                   7
      GODADDY.COM, LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE PORTIONS
       OF PLAINTIFF SITELOCK, LLC’S REPLY BRIEF [DKT. NO. 170] AND EVIDENCE SUBMITTED IN
       SUPPORT THEREOF, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO FILE A SUR-REPLY
           Case 2:19-cv-02746-DWL Document 172 Filed 10/08/20 Page 9 of 12



 1   2003) is instructive. In striking evidence submitted for the first time in reply brief, the Golden
 2   West Court observed that “Plaintiffs have offered no justification for their failure to submit
 3   their survey evidence in connection with their initial moving papers; instead, it appears that
 4   after defendants filed their opposition plaintiffs realize their moving papers were insufficient
 5   and therefore hastily commissioned [additional evidence] to bolster their motion.” The same
 6   logic applies here, and for the same reasons, this Motion to Strike should be granted.
 7           Moreover, by submitting a Reply brief full of new arguments supported at every turn
 8   by citation to the belated Schultz Declaration and supporting exhibits, including the altered
 9   Exhibit 5, SiteLock deprived GoDaddy of the opportunity to respond not only to the new
10   arguments and issues contained in the Reply brief, but to the modified request for relief under
11   the pending Motion. See Galvez v. Valley Capital Bank, N.A., No. CV-10-1602-PHX-GMS,
12   2011 WL 2552729, at *5 (D. Ariz. June 28, 2011) (“Arizona Local Rule of Civil Procedure
13   7.2 generally does not allow sur-replies.”); see also Beltran v. USA Auto Inc., No. CV-14-
14   02247-PHX-GMS, 2015 WL 12672084, at *1 (D. Ariz. Feb. 23, 2015) (“The Local Rules do
15   not authorize filing a surreply without leave of court.”). Thus, SiteLock gamed the briefing
16   schedule to submit its Motion effectively unopposed.
17           SiteLock also deprived GoDaddy of an opportunity to assert the necessary evidentiary
18   objections to the exhibits, including the altered Exhibit 5, and to provide the Court with a
19   responsive declaration to the dubious assertions in the Schultz Declaration. See LR Civ.
20   7.2(m)(2) (requiring “objection[s] to (and any argument regarding) the admissibility of
21   evidence offered in support of or opposition to a motion [to] be presented in the objecting
22   party’s responsive or reply memorandum”). Because SiteLock’s tactical maneuver improperly
23   denied GoDaddy the opportunity to respond to the arguments and evidence therein, the Court
24   should strike the Reply. See Tovar v. U.S. Postal Service, 3 F.3d 1271, 1273 n.3 (9th Cir.
25   1993) (striking portions of reply brief that presented new information because the appellee was
26   deprived of an opportunity to respond).
27   ///
28
                                                   8
      GODADDY.COM, LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE PORTIONS
       OF PLAINTIFF SITELOCK, LLC’S REPLY BRIEF [DKT. NO. 170] AND EVIDENCE SUBMITTED IN
       SUPPORT THEREOF, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO FILE A SUR-REPLY
          Case 2:19-cv-02746-DWL Document 172 Filed 10/08/20 Page 10 of 12



 1           For these reasons, if the Court decides to consider the new arguments and evidence
 2   submitted by SiteLock in relation to its improper Reply instead of simply striking same,
 3   GoDaddy requests leave to file a sur-reply in order to respond to the new arguments and
 4   evidence submitted by SiteLock in its Reply briefing and the concurrently filed Schultz
 5   Declaration. Granting leave to file a sur-reply brief lies in the sound discretion of the Court,
 6   and it is well accepted in this jurisdiction that the need to address new arguments and evidence
 7   raised for the first time in a reply brief is grounds for the favorable exercise of that discretion.
 8   See Bleeker v. Johanns, No. CV-07-0413-PCT-SMM, 2009 WL 4730931, *2 (D. Ariz. Dec.
 9   2, 2009), aff’d sub nom., Bleeker v. Vilsack, 468 Fed. Appx. 731 (9th Cir. 2012); Frank v.
10   Certain Underwriters at Lloyds London Syndicate 4141, No. CV-10-00381-PHX-NVW, 2011
11   WL 1770536, * 1 (D. Ariz. May 10, 2011); Taylor v. USAA Cas. Ins. Co., No. CV-09-02117-
12   PHX-NVW, 2011 WL 1237579, *1 (D. Ariz. Apr. 4, 2011). GoDaddy, therefore, requests that
13   the Court exercise its discretion to permit GoDaddy to file a sur-reply if SiteLock’s Reply and
14   supporting Declaration are not simply stricken.
15           GoDaddy did not and could not have known of the new arguments and requests for
16   relief that SiteLock intended to raise in its Reply brief at the time it filed its Opposition, nor of
17   SiteLock’s intent to modify the evidence relied on in support of its Motion to conform with its
18   desired narrative. Zecchini Decl. at ¶¶ 5-6, 10. GoDaddy, furthermore, could not have
19   addressed the altered Exhibit 5—which did not come into existence until after the filing of
20   GoDaddy’s Opposition—given that SiteLock’s counsel secured a revised copy of the
21   transcript solely to cure the failures in its original Motion. Dkt. No. 170-1 at ¶¶ 52-63. As
22   such, there exists a compelling reason for allowing GoDaddy to file a sur-reply if the relevant
23   portions of the Reply, and the entirety of the supporting Schultz Declaration and its exhibits,
24   are not stricken. See Galvez, 2011 WL 2552729, at *5.
25   V.      CONCLUSION
26           In light of SiteLock’s procedural failings, the Court should decline to consider the
27   Reply and strike it, along with the Schultz Declaration and its exhibits, from the record.
28
                                                    9
      GODADDY.COM, LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE PORTIONS
       OF PLAINTIFF SITELOCK, LLC’S REPLY BRIEF [DKT. NO. 170] AND EVIDENCE SUBMITTED IN
       SUPPORT THEREOF, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO FILE A SUR-REPLY
        Case 2:19-cv-02746-DWL Document 172 Filed 10/08/20 Page 11 of 12



 1   Alternatively, GoDaddy should be granted the opportunity to submit a sur-reply brief, which
 2   directly responds to the Reply, new evidence submitted in support thereof, and the modified
 3   relief sought thereby.
 4

 5    Dated: October 8, 2020                   COZEN O’CONNOR
                                               Paula L. Zecchini
 6                                             Nathan Dooley
                                               Sydney R. Hitchcock
 7

 8
                                               By: s/ Paula L. Zecchini
 9                                                  Paula L. Zecchini
10                                             Attorneys for Defendant
                                               GODADDY.COM, LLC
11

12

13

14

15

16

17

18

19
20
21

22

23

24

25

26

27

28
                                               10
      GODADDY.COM, LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE PORTIONS
       OF PLAINTIFF SITELOCK, LLC’S REPLY BRIEF [DKT. NO. 170] AND EVIDENCE SUBMITTED IN
       SUPPORT THEREOF, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO FILE A SUR-REPLY
        Case 2:19-cv-02746-DWL Document 172 Filed 10/08/20 Page 12 of 12



 1                                 CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies, under penalty of perjury under the laws of the State
 3   of Arizona that I electronically filed the foregoing document with the Clerk of the Court using
 4   the CM/ECF system which will send notification of such filing to the following:
 5

 6    Thomas A. Gilson                                Kevin B. Huff
      Beus Gilbert PLLC                               Thomas G. Schultz
 7    701 N. 44th Street                              Kellogg, Hansen, et al.
      Phoenix, Arizona 85008                          1615 M Street, N.W. Suite 400
 8    (480) 429-3000                                  Washington, DC 20036
      tgilson@beusgilbert.com                         (202) 326-7900
 9                                                    khuff@kellogghansen.com
      Counsel for Plaintiff                           tschultz@kellogghansen.com
10

11
            SIGNED AND DATED this 8th day of October, 2020 at Seattle, Washington.
12

13                                             COZEN O'CONNOR
14
                                               By:      s/ Paula Zecchini
15                                                    Paula Zecchini
16

17

18

19
20
21

22

23

24

25

26

27

28
                                                 11
      GODADDY.COM, LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE PORTIONS
       OF PLAINTIFF SITELOCK, LLC’S REPLY BRIEF [DKT. NO. 170] AND EVIDENCE SUBMITTED IN
       SUPPORT THEREOF, OR IN THE ALTERNATIVE, MOTION FOR LEAVE TO FILE A SUR-REPLY
